Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S NOTE
Features from Farabet et al. (US 2019/0303759) that are relied on for the following rejections are supported by provisional applications (62/648,399, filed on March 27, 2018).

The references related to the application cited in the specification (para 30 and 71) are not considered by the examiner. If applicant wants the references to be considered, applicant should file an Information Disclosure Statement including all the references cited in the specification and provide copies of the Non-Patent Literature. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over  Farabet et al. (US 2019/0303759, Farabet hereinafter) in view of Wang et al. (US 2018/0183873, Wang hereinafter).
As to claim 1, Farabet teaches a method for simulating (e.g., “Simulator component(s) 402”, FIG. 6A) autonomous driving (e.g., para 30, “The training sub-system 106 may train and/or test any number of machine learning models, including deep neural networks (DNNs), such as neural networks for performing operations associated with one or more layers of the autonomous driving software stack and/or an in-cabin experience (IX) software stack. For example, one or more autonomous vehicle (AV) perception DNNs may be trained and/or tested, where the AV perception DNNs may be used for detecting lanes and boundaries on driving surfaces, for detecting drivable free-space, for detecting traffic poles or signs, for detecting traffic lights, for detecting objects in the environment (e.g., vehicles, pedestrians, animals, inanimate objects, etc.), for detecting wait conditions and intersections, and/or the like”), the method comprising: 
 	obtaining at an autonomous driving (AD) simulation system (e.g., Figure  11D) comprising one or more processors (e.g., “CPU 1180(A)”, Figure 11D) operatively coupled to one another (e.g., “CPU 1180(B)”, Figure 11D) , scenario simulation data and simulation test data (e.g., “602”, “604”, Figure 6A) , the simulation test data  defining a plurality of segmented time events (e.g., para 90, “The content data store(s) 602 may include detailed content information for modeling cars, trucks, people, bicyclists, signs, buildings, trees, curbs, and/or other features of the simulated environment. The scenario data store(s) 604 may include scenario information that may include dangerous scenario information (e.g., that is unsafe to test in the real-world environment), such as a child in an intersection.”);

 	detecting, by the AD simulation system, a branching point (E.g., see Figure 11D, “1192”), the branching point occurring in the initial simulation session before execution of a branching time event (See Figure  4A)  that includes a parameter   having a plurality of discrete variations (e.g.,  see Figure 4 A, para 58, “The simulated environment 410 may include features of a driving environment, such as roads, bridges, tunnels, street signs, stop lights, crosswalks, buildings, trees and foliage, the sun, the moon, reflections, shadows, etc., in an effort to simulate a real-world environment accurately within the simulated environment 410” and “the simulator component(s) 402 may create a list of all tracked objects (e.g., trees, vehicles, pedestrians, foliage, etc.) “ in para 97-98), 
 	storing, before execution of the detected branching time event, a current state (e.g., para 226, “neural networks 1192, updated neural networks 1192, and/or map information 1194, including information regarding traffic and road conditions”, see FIG. 6A) of the initial simulation session  (e.g., para 31, “AV perception DNNs may be used for detecting lanes and boundaries on driving surfaces, for detecting drivable free-space, for detecting traffic poles or signs, for detecting traffic lights, for detecting objects in the environment (e.g., vehicles, pedestrians, animals, inanimate objects, etc.), for detecting wait conditions and intersections, and/or the like”, see Figure 1); and 

 	However, Farabet does not explicitly teach storing the current state of the initial simulation session  as a parent graph node.
 	Wang teaches detecting, by a AD simulation system, a branching point (See FIG. 3), the branching point occurring in an initial simulation session  (e.g., “Mater Node 301”, FIG. 3) ,before execution of a branching time event ( e.g., “series of speeds”)  that includes a parameter   having a plurality of discrete variationsroad way boundaries, other vehicles, pedestrians, and/or obstacles, etc. Computer vision system 204 may use an object recognition algorithm, video tracking, and other computer vision techniques. In some embodiments, computer vision system 204 can map an environment, track objects, and estimate the speed of objects”, “Navigation unit or system 205 is to master node 301 coordinating and/or managing processing nodes 302-303”  and “Running sets of ROS-based processes are represented in a graph architecture where processing takes place in nodes that may receive, post and multiplex sensor, control, state, planning, actuator and other messages” in para 44); executing, by the AD simulation system, a separate branched simulation session  (see FIG. 3) starting from the stored current state  (e.g., “Master Node 301”, FIG. 3) of the initial simulation using a first variation of the plurality of the discrete variations for the parameter of the branching time event (e.g., para 48, “master node 301 coordinating and/or managing processing nodes 302-303” for “the navigation system may determine a series of speeds and directional headings to effect movement of the autonomous vehicle along a path that substantially avoids perceived obstacles while generally advancing the autonomous vehicle along a roadway-based path leading to an ultimate destination”,  in para 31-32). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Farabet by adopting the teachings of Wang to assure   “user experience, and safety of 

As to claim 2, Farabet does not teach wherein after the AD simulation system executes the branching time event with the first variation in the branched simulation session, the AD simulation system stores a further current state of simulation as a child node linked with the parent node.  However,  Wang teaches wherein after the AD simulation system executes the branching time event with the first variation in the branched simulation session, the AD simulation system stores a further current state of simulation as a child node (e.g., one of “311”, “312”, FIG. 3) linked with the parent node. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Farabet by adopting the teachings of Wang to assure   “user experience, and safety of autonomous vehicles heavily rely on the real-time performance of the end-to-end computation” (Wang, see, para 5).

As to claim 3, Farabet does not teach executing, by the AD simulation system, a second separate branched simulation session starting from the stored parent node using a second variation of the plurality of the discrete variations of a parameter for the branching time event, the second variation being different from the first variation.  However,  Wang teaches executing, by the AD simulation system, a second separate branched simulation session (see “311”, FIG. 3)  starting from the stored parent node using a second variation (e.g., another one of “speeds”) of the plurality of the discrete variations of a parameter for the branching time event, the second variation being different from the first variation (e.g., para 31-32, “a series of speeds and 

As to claim 4, Farabet does not teach wherein after the simulation executes the branching time event with the second variation in the second branched session, the AD simulation system stores a further current state of simulation as a further child node linked with the parent node.  However,  Wang teaches wherein after the simulation executes the branching time event with the second variation in the second branched session, the AD simulation system stores a further current state of simulation as a further child node (e.g., “312”, FIG. 3) linked with the parent node (see FIG. 3) . Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Farabet by adopting the teachings of Wang to assure   “user experience, and safety of autonomous vehicles heavily rely on the real-time performance of the end-to-end computation” (Wang, see, para 5).


As to claim 5, Farabet teaches wherein the branched simulation session is executed using an OS fork operation (e.g., para 160, “the RISC cores may execute a real-time operating system (RTOS)” for “Autonomous Vehicle” in para 124).   

As to claim 6, Farabet teaches wherein the AD simulation system is configured to implement a virtual machine, configured to execute simulation sessions (e.g., para 125, “the virtual object (e.g., virtual vehicle) may be controlled within the simulated environment”).  

As to claim 7, Farabet does not teach wherein the AD simulation system is configured to implement simulation sessions in one or more containers.  However,  Wang teaches wherein the AD simulation system is configured to implement simulation sessions in one or more containers (see FIG. 3, “311”).

As to claim 8, Farabet teaches determining by the AD simulation system, one or more key performance indicator (KPI) metrics associated with the further stored current state of the initial simulation session (See Figure 7 and 8; para 46, “Key performance indicators (KPIs) and/or metrics may be computed for one or more of the current DNNs (e.g., the best performing DNNs) in the model store 306 in order to determine conditions or combination of conditions which the current DNNs”); and modifying, by the AD simulation system, the plurality of the discrete variations for the parameter of the branching time event (e.g., para 102, “The plugin APIs 606 may include a key performance indicator (KPI) API. The KPI API may receive CAN data, ground truth, and/or virtual object state information (e.g., from the software stack(s) 116) from the simulator component(s) 402 and may generate and/or provide a report (in real-time) that includes KPI's and/or commands to save state, restore state, and/or apply changes”).  



As to claim 10, Farabet teaches add a variation to the plurality of discrete variations for the parameter of the branching time event (e.g., para 106, “The simulation system may use the object's state, commands, and/or information, in addition to using traffic AI, pedestrian AI, and/or other features of the simulation platform, to generate or update the simulated environment (e.g., to a current state). The current state may be passed to the KPI framework (e.g., at the same time as the driving commands being passed to the ego-object dynamics 708, in some embodiments), and the KPI framework 710 may monitor and evaluate the current simulation and/or re-simulation. In some examples, the codec(s) 704 may buffer simulation data to increase performance and/or reduce latency of the system”).  

As to claim 11, see rejection of claim 1 above. Farabet teaches  further obtaining, at an autonomous driving (AD) simulation system comprising one or more processors operatively coupled to one another, a simulation state, the simulation state (See Figure 6A)  stored as node linking to one or more other AD simulation states stored as nodes (e.g., “1192”, Figure 6A); executing, by the AD simulation system, a simulation session from the obtained simulation state (See Figure 4A); the simulation state including a branching time event with a plurality of 

As to claim 12, Farabet teaches   wherein each simulation state comprises scenario simulation data and simulation test data, the simulation test data defining a plurality of segmented time events (See Figure 6A).  

As to claim 13, Farabet teaches   wherein the selected parameter variation comprises a parameter variation not previously executed by the AD simulation system (e.g., para 106, “to ego-object dynamics which may use custom or built-in dynamics to update the object state for the particular type of virtual object being simulated and the updated object state may be passed back to the simulation and/or re-simulation”).  






As to claims 16-18, see rejection of claims 5-6 and 8 above. 

As to claim 19, see rejection of claims 1 and 11 above. Farabet  teaches further An autonomous driving (AD) simulation system, comprising: one or more processors and a memory storing instructions that, when executed by the one or more processors (see Figure 11C).


Response to Arguments
 	
Claim Rejection(s) under 35 U.S.C. 103 
Applicant argues that:
 	“Claim 1 recites "detecting, by the AD simulation system, a branching point, the branching point occurring in the initial simulation session before execution of a branching time event that includes a parameter having a plurality of discrete variations", “This list keeping is not the same as detecting a "branching point occurring in the initial simulation session before execution of a branching time event that includes a parameter having a plurality of discrete variations".





In response, the specification states that in :  

[0054] “ determines an upcoming branching point (determine or detect that a branching time event is to occur in the simulation)”.

 	According to applicant specification as stated above in [0054] the examiner respectfully disagrees and submits that  Farabet teaches detecting, by the AD simulation system (See “400A”, FIGs. 4A ) , a branching point (e.g., “information such as vehicle velocity, speed, time, map data (e.g., the HD map 1122 of FIG. 11C), location data (e.g., the vehicle's 102 location, such as on a map “, “information”), the  branching point  occurring in the initial simulation session before execution of a branching time event  (e.g., “an operation (e.g., control, path planning, object detection,” “information about driving maneuvers the vehicle has made, is making, or will make (e.g., changing lanes now, taking exit 34B in two miles,”, that includes a parameter having a plurality of discrete variations (e.g., para 86-88, “simulation component(s) 402 may transmit simulation data to one or more of the vehicle simulator component(s) 406, the vehicle simulator component(s) 420, and/or the vehicle simulator component(s) 422. In some examples, the simulation data may be representative of at least a portion of the simulated environment 410 hosted by the simulation component(s) 402, and may correspond to the simulated environment 410 with respect to at least one virtual sensor of a virtual object (e.g., a HIL object, a SIL object, a PIL object, and/or an AI object).”, “the vehicle simulator component(s) 420, and/or the vehicle simulator component(s) 422. The signal may be representative of an operation (e.g., control, path planning, object detection, etc.) corresponding to a virtual object (e.g., a HIL object, a SIL object, a PIL object, and/or an AI object) as determined by a software the data represented by the signal may be used to update a location, orientation, speed, and/or other attributes of the virtual object hosted by the vehicle simulator component(s) 406, the vehicle simulator component(s) 420, and/or the vehicle simulator component(s) 422”. Also, see para 91 and 131, “outputs may include information such as vehicle velocity, speed, time, map data (e.g., the HD map 1122 of FIG. 11C), location data (e.g., the vehicle's 102 location, such as on a map), direction, location of other vehicles (e.g., an occupancy grid), information about objects and status of objects”, “the HMI display 1134 may display information about the presence of one or more objects (e.g., a street sign, caution sign, traffic light changing, etc.), and/or information about driving maneuvers the vehicle has made, is making, or will make (e.g., changing lanes now, taking exit 34B in two miles, etc.)”). Therefore, these  teachings of Farabet suggests "branching point occurring in the initial simulation session before execution of a branching time event that includes a parameter having a plurality of discrete variations” (emphasis added). Applicant is reminded that rejections are based on references as a whole and not just the cited passages.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the cited art or disclosed by the examiner.





“Claim 1 also recites "storing" a "a current state of the initial simulation session as a parent graph node", “what the claim 1 recites 10 (storing a current simulation state as a parent graph node) and what the Office identifies (architectural arrangement of processing node in an autonomous vehicle) are not at all in agreement or congruent. (Similarly, the art does not disclose storing a "further current state of simulation as a child node linked with the parent node" as recited in dependent claim 2.”

 	In response the examiner respectfully disagrees and submits that  Wang  teaches  a current simulation state as a parent graph node (e.g., “master node 301 “ for “a user looks at the display device, the object of the image is displayed as a virtual object in a virtual reality manner as if the user looked at the physical object through an ordinary window of the vehicle. The display device may display a stream of augmented images (e.g., augmented video) in real time, which is similar or simulates an augmented reality (AR) environment.” In para 39) , current state of simulation as a child node (e.g., one of “nodes 302-303”) linked with the parent node (e.g., see FIG. 3,  para 48-49, “master node 301 coordinating and/or managing processing nodes 302-303”, “Each of processing nodes 302-303 may perform one or more of the functions for operating an autonomous vehicle such as autonomous vehicle 101 of FIG. 1” and “ data exchanged amongst processing nodes in a particular communication session” in para 53).  Moreover  Wang  teaches    storing a current simulation state (e.g., “Master node 301 may be running or contained within a master node container”)  as a parent graph node (see FIG. 3) , a current state of simulation (e.g., one of “nodes 302-303 “)  as a child node (e.g., one of “nodes 302-303 “) linked with the parent node  (e.g., see FIG. 3,  Master node 301 may be running or contained within a master node container” , “processing nodes 302-303 hosted in node containers 311-312”, ”Processing nodes 302-303 may be part of a standard set of libraries provided by an operating system (e.g., ROS operating system) for “operating an autonomous vehicle”, see FIG. 3). Therefore these teachings of  Wang suggest  “storing a current simulation state as a parent graph node” and “storing a "further current state of simulation as a child node linked with the parent node" as recited in dependent claim 2”. Applicant is reminded that rejections are based on references as a whole and not just the cited passages.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the cited art or disclosed by the examiner.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDOU K SEYE whose telephone number is (571)270-1062.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 5712727767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDOU K SEYE/Examiner, Art Unit 2194                                                                                                                                                                                                        


/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194